EXHIBIT 10.3
 
REAFFIRMATION AND AMENDMENT AGREEMENT
 
THIS REAFFIRMATION AND AMENDMENT AGREEMENT dated as of June 13, 2008 (this
“Agreement”), is made among RENTECH ENERGY MIDWEST CORPORATION, a corporation
organized under the laws of the State of Delaware (the “Borrower”), RENTECH,
INC., a corporation organized under the laws of the State of Colorado
(“Holdings”), the Subsidiaries of Holdings (other than the Borrower) identified
on the signature pages hereto (the “Subsidiary Guarantors”) and CREDIT SUISSE,
Cayman Islands Branch, as collateral agent for the Secured Parties (in such
capacity, the “Collateral Agent”).
 
RECITALS
 
The Borrower entered into that certain Credit Agreement dated as of May 30, 2008
by and among the Borrower, Holdings, certain financial institutions party
thereto, as lenders, CREDIT SUISSE, Cayman Islands Branch, as administrative
agent and the Collateral Agent (the “Original Credit Agreement”).
 
The Borrower’s obligations under the Original Credit Agreement are
unconditionally guaranteed by Holdings and the Subsidiary Guarantors
(collectively, the “Guarantors”) pursuant to the terms of the Guarantee and
Collateral Agreement, dated as of May 30, 2008 (the “Guarantee and Collateral
Agreement”).  In addition, the Borrower and the Guarantors (collectively, the
“Grantors”) have granted Liens (as defined in the Original Credit Agreement) in
favor of the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties (as defined in the Guarantee and Collateral
Agreement) pursuant to (a) the Guarantee and Collateral Agreement,  (b) the
Intellectual Property Security Agreement, dated as of May 30, 2008, and (c) such
other Security Documents referred to in the Original Credit Agreement
(collectively, the “Security Documents”).
 
The Borrower, the Lenders and the Agents desire to amend and restate the
provisions of the Original Credit Agreement pursuant to the Amended and Restated
Credit Agreement of even date herewith (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrower,
the Lenders and the Agents.
 
In connection with the transactions contemplated by the Credit Agreement and as
a condition precedent thereto, the Lenders have requested that the Grantors
execute and deliver this Agreement to (a) confirm that each of the Security
Documents (as amended, restated, supplemented or otherwise modified prior to or
on the date hereof) remains in full force and effect, (b) confirm the validity
of Liens and assignments granted pursuant to the Security Documents, and (c)
confirm that the Security Documents and such Liens and assignments support or
secure, and will continue to support or secure, the Obligations.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, and to induce the Agents and the Lenders to enter into the
Credit Agreement, the parties hereto agree as follows:
 
Section 1.  Definitions. Each capitalized term used but not defined herein shall
have the meaning assigned to it in the Credit Agreement.  Each capitalized term
defined in the New York UCC (as defined in the Guarantee and Collateral
Agreement) and not defined in this Agreement shall have the meaning assigned to
it in the New York UCC.  All references to the Uniform Commercial Code shall
mean the New York UCC.  For purposes hereof, “including” is not limiting and
“or” is not exclusive.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 2.  Amendment to Security Documents.  Schedule II (Pledged Equity
Interests; Pledged Debt Securities) to the Guarantee and Collateral Agreement is
hereby amended to include the information set forth as set forth on Annex 1
hereto.
 
Section 3.  Reaffirmation of Security Documents.  Each of the Grantors (a)
agrees that the transactions contemplated by the amendment and restatement of
the Original Credit Agreement pursuant to the terms of the Credit Agreement
shall not limit or diminish the obligations of the Grantors under, or release
any Grantor from any obligations under, any Security Document, (b) confirms and
reaffirms its obligations under each Security Document and (c) agrees that each
Security Document remains in full force and effect and is hereby in all respects
ratified and confirmed, including, without limitation, all schedules thereto;
provided that: (i) all references therein to the “Credit Agreement” shall be
deemed to be references to the Credit Agreement and (ii) all references to
“Lenders” shall be deemed to be references to the Lenders under the Credit
Agreement.
 
Section 4.  Grant of Security Interest.  In furtherance of the reaffirmations
set forth in the preceding Section 3, the Grantors hereby grant to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a lien on, security interest in and right of set-off against
any and all right, title and interest in and to any and all property and
interests in property of the Grantors, whether now owned or existing or
hereafter created, acquired or arising (all being collectively referred to
herein as the “Collateral”). Each Grantor authorizes the Collateral Agent to
file or record (and hereby ratifies any filing or recordation prior to the date
hereof) financing statements and other filing or recording documents or
instruments with respect to the Collateral containing an indication or
description of the Collateral that describes such property in any manner as the
Collateral Agent may reasonably determine is necessary or desirable to ensure
the perfection of the security interest in the Collateral granted to the
Collateral Agent pursuant hereto and pursuant to the Security Documents, in such
form and in such offices as the Collateral Agent determines appropriate to
perfect the security interests in the Collateral of the Collateral Agent
hereunder and under the Security Documents.
 
Section 5.  Reaffirmation of Guaranty.  Without limiting any other provision of
this Agreement, each of the Grantors hereby acknowledges that it has reviewed
the terms and provisions of the Credit Agreement and consents to the amendments
and modifications effected thereby.  Each of the Grantors (other than the
Borrower) hereby confirms and reaffirms, both before and after giving effect to
the amendment and restatement of the Original Credit Agreement pursuant to the
Credit Agreement, that it is a party to and is bound by the Guarantee and
Collateral Agreement as a guarantor thereunder, by virtue of its having been an
original signatory thereto, and that the guaranty under the Guarantee and
Collateral Agreement guarantees the Obligations.  The Guarantee and Collateral
Agreement remains in full force and effect and is hereby in all respects
ratified and confirmed.
 
Section 6.  Obligations Secured.  The Security Documents, as confirmed, ratified
and reaffirmed by this Agreement, secure the Obligations.
 
Section 7.  No Termination.  Each of the Grantors hereby agree and acknowledge
that (a) except as expressly amended hereby, the Security Documents shall
continue to be, and shall remain, in full force and effect and (b) the amendment
and restatement of the Original Credit Agreement will not result in the
termination of the Security Documents or the release of Collateral pledged
pursuant to the Security Documents.
 
Section 8.  Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
Section 9.  Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04 of the
Guarantee and Collateral Agreement.  Delivery of an executed signature page to
this Agreement by facsimile transmission or other electronic imaging means shall
be as effective as delivery of a manually signed counterpart of this Agreement.
 


[SIGNATURE PAGES FOLLOW]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
above written.
 

  RENTECH ENERGY MIDWEST CORPORATION,          
 
By:
/s/ Merrick Kerr       Name: Merrick Kerr       Title:                  

  RENTECH, INC.,          
 
By:
/s/ Merrick Kerr       Name: Merrick Kerr       Title: CFO                  

  RENTECH DEVELOPMENT CORPORATION,          
 
By:
/s/ Merrick Kerr       Name: Merrick Kerr       Title:                  

  RENTECH SERVICES CORPORATION,          
 
By:
/s/ Merrick Kerr       Name: Merrick Kerr       Title:                  

  RENTECH ENERGY TECHNOLOGY CENTER, LLC          
 
By:
/s/ Merrick Kerr       Name: Merrick Kerr       Title:                  

 
CREDIT SUISSE, Cayman Islands Branch,
as Collateral Agent
         
 
By:
/s/ Vanessa Gomez       Name: Vanessa Gomez       Title: Director  

             
 
By:
/s/ Nupur Kumar       Name: Nupur Kumar       Title: Associate          

 
 
3

